^——Jb**\^ V\^^
fs^jWi-.C^H ' Bid
                                                                                   PD-0115-15
                                                           _aio_9_
                                                                                                                       0^h-i-SL
                                                                                                                fG4?ril£££^
f.qh^-^^^



                        •'           '           ^                                  •                   ^-^OUHT OF CR,mTwaLAPPEALS
                        ; *   "***   W   "•    i*-*"^ ....,3   X t. %^
                                                                                                                  FEB 02'23:5

                                                                                        5/'ft £&{ f(j          ^bef Acosta. Ctort,
                                                                                    ^&Mkf^db/ri
                                                                                   pyfiiti l$m*t' ffid&^r
 1
$rh,-Qk-^&U^

                                                                                                         JAN 29 2015

                        7                      Af


                                                                         •   —3-




                                                                TT
                                                                ^---f^r-1!!

            *-• *•'»*
 •

\t" "'V
          ~XXi
                                              <t\WiV.
                                                                                                 7^€-/^<^4^
                                               •fhv